NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted August 17, 2011*
                                   Decided August 18, 2011

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 11‐1336

VICTOR GULLEY,                                       Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 10 C 573
PIERCE & ASSOCIATES, P.C., et al.,
     Defendants‐Appellees.                           Matthew F. Kennelly,
                                                     Judge.

                                          O R D E R

       Victor Gulley appeals the dismissal of his complaint against U.S. Bank National
Association, as Trustee of the BNC Mortgage Loan Trust 2007‐1, and two law firms, Codilis
& Associates, P.C. and Pierce & Associates, P.C., for alleged violations of the Fair Debt
Collection Practices Act, 15 U.S.C. §§ 1692‐1692p, which protects debtors against harassment
and unfair collection methods. He further claims that U.S. Bank violated the Fair Credit


       *
        One of the defendants, Codilis & Associates, P.C., is not participating in this appeal.
After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐1336                                                                                Page 2

Reporting Act, id. §§ 1681‐1681x, which governs the furnishing of information about debts
to credit reporting agencies. We affirm.

       According to the second amended complaint (and court records attached to the
defendants’ motions to dismiss), Gulley acquired a mortgage loan in 2006 from BNC
Mortgage, Inc. to buy a property in Chicago. BNC assigned the mortgage to U.S. Bank,
which determined in 2008 that Gulley was behind on his payments. Gulley, apparently
questioning some aspect of the debt, refused to pay.

        The bank and its Codilis attorneys then started writing and calling him about the
alleged debt, sometimes as often as four times a day, both at home and at his workplace.
They contacted unspecified family members in Kansas City, Missouri, and Skokie, Illinois,
and asked them about the debt. The letters and calls were generally vague and confusing.
Throughout 2008 Gulley asked, to no avail, that the bank and Codilis verify the debt and
notify credit reporting agencies that it was disputed. Along the way, U.S. Bank informed
credit reporting agencies about Gulley’s refusal to pay, which depressed his credit score and
left him unable to obtain credit at reasonable rates.

        Next, the bank, still represented by Codilis, initiated foreclosure proceedings in late
2008 and acquired title to the property in 2009. In January 2010, the bank evicted from the
property a third party who was occupying it. Pierce represented the bank in the eviction
proceedings, and Gulley claims that in the process, the firm wrongly told the third‐party
occupant about his alleged debt, somehow “proceeded with collection” of the debt without
verifying it, and failed to disclose Pierce’s identity as a debt collector and the precise nature
of the debt. These murky allegations against Pierce seem to rest on an assumption that
evicting a third party from the property, then owned by U.S. Bank, constituted an attempt
to collect a debt from Gulley.

        Gulley filed this action less than a month after the eviction, claiming that all the
defendants violated the FDCPA by contacting him an unreasonable number of times, trying
to collect a disputed and unverified debt, contacting third parties about the debt, and
sending him unclear, false, and misleading documents. He further claimed that U.S. Bank
violated the FCRA by giving inaccurate information to credit reporting agencies and failing
to investigate his dispute.

       The district court granted U.S. Bank’s motion to dismiss the complaint under Federal
Rule of Civil Procedure 12(b)(6). The court concluded that the FDCPA claims against the
bank were untimely (even assuming that U.S. Bank was a “debt collector” covered by the
FDCPA, an issue U.S. Bank contests); that U.S. Bank’s duty under the FCRA to provide
accurate information to credit reporting agencies is not enforceable by a private party like
No. 11‐1336                                                                                Page 3

Gulley; and that the statutory duty under the FCRA to investigate a disputed debt, which is
privately enforceable, may be triggered only by a formal notice of dispute from a credit
reporting agency, and no such notice was sent here. The court also granted Pierce’s motion
to dismiss because the firm’s representation of U.S. Bank in eviction proceedings was aimed
at enforcing the bank’s possessory rights against a third party, not collecting a debt from
Gulley. Finally, the court permitted Gulley to proceed with his FDCPA claim against
Codilis, but he has since settled with that firm.

        On appeal Gulley contends that the district court erred in finding his FDCPA claims
against U.S. Bank time‐barred. But the limitations period for such claims is one year. 15
U.S.C. § 1692k(d); Ruth v. Unifund CCR Partners, 604 F.3d 908, 910 (6th Cir. 2010). The
alleged violations happened in 2008, and Gulley did not file his complaint until 2010. He
now asserts that the defendants committed unspecified fraud that he thinks should toll the
limitations period, but this assertion falls short of describing the fraud or explaining how it
prevented him from timely discovering the basis of his own claims. See Ruth, 604 F.3d at
910; see also FED. R. CIV. P. 9(b) (fraud must be pleaded with particularity); Pirelli Armstrong
Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631 F.3d 436, 441 (7th Cir. 2011).
Alternatively, Gulley insists that at least one FDCPA claim is timely because, he now says
for the first time, he asked U.S. Bank to verify his debt as late as October 2009, just a few
months before he filed his complaint. But a claim based on that request would lack merit
because 15 U.S.C. § 1692g(b) limits a debt collector’s duty of verification to requests made
within 30 days after the debtor receives notice of a debt, and Gulley’s October 2009 request
was at least a year late.

        Next, Gulley challenges the court’s conclusion that U.S. Bank did not violate § 1681s‐
2(b) of the FCRA, which requires banks to investigate the underlying facts of a dispute
when credit reporting agencies send them a formal notice of the debtor’s dispute, see 15
U.S.C. § 1681i(a)(2); Gulley stresses that he reported the dispute to Experian, one of the
credit reporting agencies. He acknowledges, however, as he did in the district court, that
Experian and the other agencies never treated the debt as disputed. As the district court
recognized, absent a formal notice from a credit reporting agency, U.S. Bank’s duty to
investigate was never triggered. See 15 U.S.C. § 1681s‐2(b); Westra v. Credit Control of Pinellas,
409 F.3d 825, 827 (7th Cir. 2005).

       Finally, Gulley devotes much of his brief to an assertion that BNC’s assignment of
the mortgage to U.S. Bank was somehow invalid, and thus U.S. Bank was not the proper
party to foreclose his mortgage. But, as U.S. Bank argues, whether the foreclosure was
proper has no bearing on the alleged violations of the FDCPA or FCRA (even assuming that
we would review a collateral attack on an Illinois foreclosure judgment).

       The judgment of the district court is AFFIRMED.